Citation Nr: 1034273	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-17 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to VA disability benefits for diabetes mellitus, 
type II, to include as governed by 38 U.S.C.A. § 1151.

2.  Whether new and material evidence has been submitted on the 
issue of entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for PTSD.

4.  Entitlement to service connection for a psychiatric 
disability other than PTSD, to include bipolar disorder and a 
depression not otherwise specified.


REPRESENTATION

Appellant represented by:	Jacob Bernhardt, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1978 to December 1979.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions in September 2007 and December 2009 of 
the Department of Veterans Affairs (VA) Regional Offices (ROs) in 
Phoenix, Arizona and Boise, Idaho, respectively.  The September 
2007 rating decision denied reopening of a previous claim of 
service connection for PTSD and denied service connection for 
diabetes mellitus, type II, and bipolar/schizoaffective disorder.  
The rating decision of December 2009 denied service connection 
for diabetes mellitus, type II, under the provisions of 
38 U.S.C.A. § 1151.  

In April 2010, the Veteran appeared at a Video Conference hearing 
before the undersigned Acting Veterans Law Judge.  A transcript 
of that hearing is in the claims file.

The issues of service connection for PTSD and for a psychiatric 
disability other than PTSD are REMANDED to the Department of 
Veterans Affairs Regional Office.  VA will notify the appellant 
if further action is required.
FINDINGS OF FACT

1.  In April 2010, prior to the promulgation of a decision in 
regards to the denial of VA disability benefits for diabetes 
mellitus, type II, the Veteran submitted a written statement 
indicating that she wished to withdraw her appeal on that issue; 
there are no questions of fact or law remaining before the Board 
in relation to the claim for VA disability benefits for diabetes 
mellitus, type II.

2.  In a September 1994 rating decision, an RO denied service 
connection for PTSD; the Veteran did not perfect her appeal to 
the Board.

3.  Evidence received since the rating decision of September 1994 
relates to an unestablished fact and raises a reasonable 
possibility of substantiating the claim of service connection for 
PTSD.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the 
Veteran are met; the Board has no further jurisdiction in the 
matter of entitlement to VA disability benefits for diabetes 
mellitus, type II.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 
38 C.F.R. §§ 20.101, 20.202, 20.204 (2009).

2.  The rating decision of September 1994 is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).

3.  Evidence received since the rating decision of September 1994 
is new and material and the claim of service connection for PTSD 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

In the instant decision the Board dismisses the claim regarding 
diabetes mellitus because the Veteran has withdrawn her appeal as 
to that issue.  Hence, the Board is without jurisdiction to 
address any other procedural or substantive questions regarding 
that issue.  As to the claim regarding PTSD, the Board here 
reopens her claim and remands that claim as well as the claim 
regarding a psychiatric disability other than PTSD to the RO for 
further development.  As reopening the claim is not unfavorable 
to the Veteran any deficiency in VA's duties to notify and assist 
with regard to the reopening cannot have resulted in prejudice to 
the Veteran.  See generally Shinseki v Sanders, 129 S.Ct. 1696 
(explaining the rule of prejudicial error in the context of 
claims for VA benefits).  As the Board does not here decide the 
merits of the remaining issues on appeal, discussion of whether 
VA has met its duties to notify and assist would be premature at 
this time.  


Withdrawal of Diabetes Mellitus Claim

The Board has jurisdiction where there is a question of law or 
fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 
20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202. 

The Veteran had sought VA disability benefits for diabetes 
mellitus, type II, to include under 38 U.S.C.A. § 1151 as a 
result of medication prescribed by VA for treatment of her 
psychiatric disabilities.  An April 2010 letter, the Veteran, 
through her attorney, stated that she wished to withdraw her 
claim for VA benefits for disability resulting from diabetes 
mellitus, type II, both on a service connection theory of 
entitlement and a theory of entitlement under 38 U.S.C.A. § 1151.  
Hence, there are no allegations of error of fact or law for 
appellate consideration on these claims.  Accordingly, the Board 
does not have jurisdiction to consider an appeal in this matter.


New and Material Evidence

The Veteran seeks service connection for PTSD.  Establishing 
service connection for PTSD requires (1) a current medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and the 
specific claimed in-service stressor.  38 C.F.R. § 3.304(f) (2009 
& 75 Fed. Reg. 39843, 39852 (July 13, 2010)).  

VA had denied service connection for PTSD in a now final decision 
prior to when the Veteran filed her current claim.  Generally, 
when a claim is disallowed, it may not be reopened and allowed, 
and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.  However, a claim on which there 
is a final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

"New and material evidence" is defined in 38 C.F.R. § 3.156(a).  
"New" evidence means existing evidence not previously submitted 
to agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).  

In a September 1994 rating decision, the RO denied service 
connection for PTSD because the claimed in-service stressor had 
not been verified.  The RO mailed that decision and an enclosure 
including the Veteran's appellate rights to her the following 
month.  The Veteran initiated an appeal of that decision and the 
RO provided her with a Statement of the Case in February 1995 and 
informed her as to completing her appeal by filing a substantive 
appeal.  She did not complete her appeal and the RO closed the 
case.  38 U.S.C.A. § 7105(d)(3).  The decision thus became final.  
38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 20.302, 20.1103.  

Evidence of record at the time of the September 1994 rating 
decision included a May 1993 Sexual Trauma Assessment, an August 
1993 mental health evaluation which noted a history of PTSD and 
borderline personality disorder, and a May 1994 VA psychiatric 
examination.

Evidence submitted since the September 1994 rating decision 
includes an April 2010 statement in which "Y.B." reports that 
the Veteran told her that she had been sexually assaulted during 
service and that this was the cause of her changed behavior and 
increased substance abuse.  The tenor of the letter is such that 
it appears that Y.B. is reported that the Veteran's report to her 
occurred not too long after the Veteran's separation from active 
service.  This evidence is new, in that it was not previously 
considered in the adjudication of the claim, and it is material, 
in that it supports the occurrence of the in-service stressor 
identified by the Veteran.  For purposes of reopening, the 
credibility of the evidence is presumed.

While additional evidence has been submitted since the September 
1994 rating decision, the April 2010 statement alone is enough to 
satisfy the requirement for new and material evidence.  The claim 
of service connection for PTSD is reopened.  The Board however 
cannot decide this appeal at the present time as it appears that 
there may be additional relevant records which have not been 
associated with the claims file.  This is addressed in the REMAND 
portion of the instant document.  


ORDER

The appeal of the denial of entitlement to VA disability benefits 
for diabetes mellitus, type II, to include theories of 
entitlement of service connection and as governed by 38 U.S.C.A. 
§ 1151, is dismissed.

The claim of service connection for PTSD is reopened.  


REMAND

In a letter received in December 1994 the Veteran reported that 
"I get SSD & SSI for PTSD.)  Clearly, this indicates that Social 
Security Administration (SSA) disability records relevant to the 
Veteran's claims likely exist.  The record is silent as to 
efforts on VA's part to obtain such records.  Under 38 U.S.C.A. § 
5103A(b) VA has a duty to obtain such records unless VA is 
reasonably certain that such records do not exist or that 
continued efforts to obtain the records would be futile.  
Therefore, the Board is remanding these claims in order to obtain 
copies of relevant medical and/or administrative records 
pertaining from the SSA.  38 U.S.C.A. § 5103A(d); § 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Of record are reports of VA examinations.  These examinations 
address the alleged in-service personal and whether such gave 
rise to the Veteran's current psychiatric symptoms.  The tenor of 
the examination requests and the opinions leave the Board with 
the impression that, leaving aside for the moment the question of 
PTSD and personal assault, whether the Veteran has a psychiatric 
disability that had onset during her active service has not been 
adequately addressed by an expert.  

In this regard, the Veteran has been diagnosed as suffering from 
several psychiatric diseases including depressive disorder, not 
otherwise specified, and bipolar disorder.  She therefore has the 
current claimed disability.  Service treatment records show that 
she sought psychiatric treatment during service, for example, in 
February 1979.  Her statements provide an indication of an 
association between her in-service symptoms and her current 
disability.  The record does not contain sufficient evidence for 
the Board to resolve the question as to whether a psychiatric 
disability other than PTSD had onset during her active service.  
Hence on remand VA must meet its statutory duty to assist the 
Veteran in substantiating her claim by affording her an 
examination.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security 
Administration all records related to the 
Veteran's claim for Social Security 
disability benefits, including all medical 
records and copies of all decisions or 
adjudications; and associate the records with 
the claims file.  

If no records are available, obtain a 
negative reply associate that reply with the 
claims file, associate with the claims file 
all efforts on VA's part to obtain such 
records, and send the Veteran and her 
representative a letter advising them of the 
records which were not obtained, explaining 
the efforts that VA made to obtain the 
records, and describing any further action to 
be taken by VA with respect to the claims in 
accordance with the provisions of 38 C.F.R. § 
3.159(e).

2.  After the above development it complete, 
schedule the Veteran for an appropriate VA 
examination.  The Veteran's claims file must 
be provided to the examiner, the examiner 
must review the claims file, and the examiner 
must annotate his or her report as to whether 
the claims file was reviewed.  The examiner 
is asked to address the following:  

(a)  Identify any and all psychiatric 
diseases suffered by the Veteran.  

(b)  Provide an opinion as to whether it is 
at least as likely as not (a 50 percent or 
greater probability) that any psychiatric 
disease currently suffered by the 
Veteran, other than PTSD, had onset during 
her active service.  The examiner must 
comment on the service treatment records of 
reported psychiatric symptoms and treatment.  
If the examiner determines that a psychiatric 
disease other than PTSD had onset during the 
Veteran's active service the Board asks that 
the examiner explain whether such finding 
depends on the occurrence of the alleged in-
service personnel assault or if the disease 
had onset irrespective of whether the alleged 
in-service assault occurred.  Whatever 
opinion or opinions are rendered, the 
examiner must provide a complete explanation 
to support each conclusion or conclusions 
reached.  

3.  The RO must ensure that the above 
development is complete including that the 
examiner fully addressed the questions posed 
by the Board.  

4.  Then, readjudicate the claim of service 
connection for PTSD and for an acquired 
psychiatric disorder other than PTSD.  If any 
benefit sought is not allowed, provide the 
Veteran and her representative with a 
supplemental statement of the case and allow 
an appropriate opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


